McCulloch, C. J. The plaintiff, W. E. Cotton, owns, a farm in Tell County, Arkansas, and rented it to the defendant, G-. W.. Turner, for the year 1914, for a certain share of the crop gathered. This is an action to recover the sum of $300 for the plaintiff’s share of the crop and to enforce a landlord’s lien. The suit was instituted before a justice of the peace, and upon the filing of the proper affidavit and bond an order of attachment was issued under which the crop was seized. The case was tried before a jury in the circuit court, on appeal from the justice of the peace, and the verdict was in plaintiff’s favor for the sum of $200. The principal ground urged here for reversal is that the evidence does not sustain the verdict. In fact, most of the numerous assignments of error may be disposed of in determining the legal sufficiency of the evidence. There is a sharp conflict in the testimony, and we think that it is sufficient to support the verdict. • Another contention is that notwithstanding the suit is for but $300, the evidence adduced by the plaintiff tends to show an indebtedness considerably in excess of that amount, and that the court was without jurisdiction for that reason. The jurisdiction of the court must be determined by the allegation of the complaint and not by the evidence- subsequently adduced. Lafferty v. Day, 7 Ark. 260. The suit was to enforce an unliquidated liability, and the allegation of the complaint is that the amount due for rent was $300. Therefore the allegations control for the purpose of fixing the jurisdiction of the court. Some of the assignments of error relate to the instructions of the court, hut exceptions were not properly-saved, and other assignments are not of sufficient importance to discuss. After a careful consideration of the points raised in the argument, we are of the opinion that the case was properly tried and that the evidence was sufficient to support the verdict. Therefore the judgment must he affirmed, and it is so ordered.